     Case 3:19-cv-02075-JAH-LL Document 62 Filed 07/14/20 PageID.1091 Page 1 of 3



1
2
3
4
5
6
7
8
9
10
                              UNITED STATES DISTRICT COURT
11
                             SOUTHERN DISTRICT OF CALIFORNIA
12
13
     JAE PROPERTIES, INC.,                            Case No.: 19cv2075-JAH-LL
14
                                         Plaintiff,
15                                                    ORDER SETTING BRIEFING
     v.                                               SCHEDULE
16
     AMTAX HOLDINGS 2001-XX, LLC,
17
                                      Defendant.
18
      __________________________________
19
     AMTAX HOLDINGS 2001-XX, LLC and
20   VICTORIA HEIGHTS LTD.,
21                             Counter-Plaintiffs,
22   v.
23   JAE PROPERTIES, INC.,
24                      Counter-Claim Defendant.
25
26
27
28   ///
                                                      1
                                                                            19CV2075-JAH-LL
     4819-9544-5175v1
     Case 3:19-cv-02075-JAH-LL Document 62 Filed 07/14/20 PageID.1092 Page 2 of 3



1            On July 14, 2020, the Court held a telephonic discovery hearing regarding the parties’
2    discovery dispute. [ECF No. 60]. Counsel for JAE Properties, Inc. (hereinafter “JAE”),
3    Robert Berry and Carol Silberberg, and counsel for Amtax Holdings 2001-XX, LLC and
4    Victoria Heights Ltd., (hereinafter “Amtax”), Craig Bessenger and Eric Pettit participated
5    in the conference. In regard to the dispute, the Court issues the following order:
6            1. Counsel for both parties are ordered to continue meeting and conferring to
7               informally resolve the dispute regarding Mr. Roger Hartman’s deposition testimony.
8            2. If the parties are unable to resolve the dispute, Amtax must file the motion to compel
9               on or before 12:00 p.m. PST on July 20, 2020.
10           3. JAE shall file any opposition to the motion to compel on or before 12:00 p.m. PST
11              on July 24, 2020.1
12           4. Amtax shall file a reply on or before 12:00 p.m. PST on July 27, 2020.
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22
23
24   1
      The deadline for JAE to have filed a motion for reconsideration of the Court’s May 7, 2020 Order [ECF
25   No. 51] has passed. See Civil Local Rule 7.1(“[M]otion or application for reconsideration must be filed
     within twenty-eight (28) days after entry of the ruling, order or judgment sought to be reconsidered”).
26   Accordingly, the Court will not consider any arguments made by JAE in connection with reconsideration
     of the May 7, 2020 Order.
27                                                         2
28                                                                                         19CV2075-JAH-LL
         v
     Case 3:19-cv-02075-JAH-LL Document 62 Filed 07/14/20 PageID.1093 Page 3 of 3



1         5. The parties’ motion and opposition shall each be limited to eight (8) pages in length.
2            The disputed question(s) from Mr. Hartman’s deposition shall be attached as an
3            Exhibit to Amtax’s briefing. Amtax’s reply shall be limited to four (4) pages. Upon
4            completion of the briefing, the Court will take the matter under submission pursuant
5            to Civil Local Rule 7.1(d)(1) and no personal appearance will be required.
6
7            IT IS SO ORDERED.
8    Dated: July 14, 2020
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                    2
28                                                                                  19CV2075-JAH-LL
      v
